Case 6:17-cv-00386-JDK-JDL Document 32 Filed 03/02/21 Page 1 of 1 PageID #: 119




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

WILLIAM A. ZELLMAR,                        §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §     Case No. 6:17-cv-386-JDK-JDL
                                           §
WARDEN, GURNEY UNIT, et al.,               §
                                           §
     Defendants.                           §

                                FINAL JUDGMENT
       The Court, having considered Plaintiff’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

 PREJUDICE. Further, the statute of limitations for Plaintiff’s pending claims is

 hereby SUSPENDED for ninety days following entry of final judgment. All pending

 motions are DENIED as MOOT.

       The Clerk of Court is instructed to close this case.

       So ORDERED and SIGNED this 2nd day of March, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
